Case 2:20-cv-05327-DMG-AS Document 24 Filed 02/11/21 Page 1 of 18 Page ID #:229



    1
    1   NEDA ROSHANIAN, SBN 225337
        neda@roshanianlaw.com
        neda@roshanianlaw.corn
    2   ROSHANIAN LAW FIRM
        15300 Ventura Boulevard, Suite 408
    3   Sherman Oaks, CA 91403
        Telephone: (818) 964-1122
    4
        Attorneys for Plaintiff,
    5   PATRICK J. OSGOOD
    6
        SHAUN J. VOIGT, SBN 265721
    7   svoigt
        svoigt@fisherphillips.com
                 fisherphillips.com
        BIND SUN, SBN 312785
        BINGXI  I
    8   bsun@fisherphillips.com
        bsun   fishemhilllips.com
        FISHER
        FIS    R & PHILLIPS LLP
    9   444 South Flower Street, Suite 1500
        Los Angeles
            Angeles, California 90071
   10   Telephone: (213)
                      213) 330-4500
        Facsimile: ((213)
                      13) 330-4501
   11
        Attorneys for Defendant,
   12   FEDEX GROUND PACKAGE SYSTEM, INC.
   13
                            UNITED STATES DISTRICT COURT
   14
              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   15

   16
        PATRICK J. OSGOOD,                      Case No: 2:20-cv-05327-DMG-AS
                                                         2:20-cv-05327-DMG(ASx)
   17                                           Removed from Los Angeles Superior
                           Plaintiff,           Court Action No. 2051T2V06344
                                                                 20STCV06344
   18
                v.                              PROTECTIVE ORDER
                                                STIPULATED PROTECTIVE
   19                                           ORDER
      FEDEX GROUND PACKAGE
   20 SYSTEM, INC., a Delaware
      corporation; and DOES through 20,
   21 inclusive,                                Complaint Filed: February 18, 2020
                                                Trial Date:      None Set
   22                      Defendant.
   23

   24

   25

   26

   27

   28

                                               1
                                   STIPULATED PROTECTIVE ORDER
        FP 39694661.1
Case 2:20-cv-05327-DMG-AS Document 24 Filed 02/11/21 Page 2 of 18 Page ID #:230



    1
    1           1.      PURPOSES AND LIMITATIONS
    2           Discovery in this Action is likely to involve production of confidential,
    3   proprietary or private information for which special protection from public
    4   disclosure and from use for any purpose other than prosecuting this litigation
    5   may be warranted. Accordingly, the Parties (Plaintiff Patrick J. Osgood and
    6   Defendant FedEx Ground Package System, Inc.) hereby stipulate to and
    7   petition the Court to enter the following Stipulated Protective Order. The
    8   Parties acknowledge that this Order does not confer blanket protections on all
    9   disclosures or responses to discovery and that the protection it affords from
   10   public disclosure and use extends only to the limited information or items that
   11   are entitled to confidential treatment under the applicable legal principles.
   12           2.      GOOD CAUSE STATEMENT
   13           This Action is likely to involve trade secrets and other valuable research,
   14   development, commercial, financial, technical, proprietary, confidential, and/or
   15   private information for which special protection from public disclosure, and from
   16   use for any purpose other than prosecution of this Action, is warranted. Such
   17   confidential and proprietary materials and information consist of, among other
   18   things, employee personnel files, payroll records and other personal and confidential
   19   business or financial information, information regarding confidential business
   20   practices, or other confidential research, development, or commercial information
   21   (including information implicating privacy rights of third parties), confidential and
   22   private information of other employees, information prohibited from disclosure
   23   pursuant to a written agreement to maintain such information in confidence, and
   24   information otherwise generally unavailable to the public or which may be
   25   privileged or otherwise protected from disclosure under state or federal statutes,
   26   court rules, case decisions, or common law. Accordingly, to expedite the flow of
   27   information, to facilitate the prompt resolution of disputes over confidentiality of
   28   discovery materials, to adequately protect information the Parties are entitled to
                                                  2
                                    STIPULATED PROTECTIVE ORDER
        FP 39694661.1
Case 2:20-cv-05327-DMG-AS Document 24 Filed 02/11/21 Page 3 of 18 Page ID #:231



    1
    1   keep confidential, to ensure that the Parties are permitted reasonable necessary uses
    2   of such material in preparation for and in the conduct of trial, to address their
    3   handling at the end of the litigation, and serve the ends of justice, a protective order
    4   for such information is justified in this matter. It is the intent of the parties that
    5   information will not be designated as confidential for tactical reasons and that
    6   nothing be so designated without a good faith belief that it has been maintained in
    7   a confidential, non-public manner, and there is good cause why it should not be part
    8   of the public record of this case.
    9           3.      ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
   10                   SEAL
   11          The Parties further acknowledge, as set forth in Section 12.3, below, that
   12   this Stipulated Protective Order does not entitle them to file confidential
   13   information under seal; Local Civil Rule 79-5 sets forth the procedures that must
   14   be followed and the standards that will be applied when a party seeks permission
   15   from the court to file material under seal. There is a strong presumption that the
   16   public has a right of access to judicial proceedings and records in civil cases. In
   17   connection with non-dispositive motions, good cause must be shown to support
   18   a filing under seal. See Kamakana v. City and County of
                                                             of Honolulu, 447 F.3d
   19   1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors Corp,,
                                                            Corp„ 307 F.3d 1206, 1210-
   20   11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577
   21   (E.D. Wis. 1999) (even stipulated protective orders require good cause showing),
   22   and a specific showing of good cause or compelling reasons with proper
   23   evidentiary support and legal justification, must be made with respect to
   24   Protected Material that a party seeks to file under seal. The Parties’
                                                                      Parties' mere
   25   designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
   26   without the submission of competent evidence by declaration, establishing that
   27   the material sought to be filed under seal qualifies as confidential, privileged, or
   28   otherwise protectable—constitute good cause.
                                                   3
                                    STIPULATED PROTECTIVE ORDER
        FP 39694661.1
Case 2:20-cv-05327-DMG-AS Document 24 Filed 02/11/21 Page 4 of 18 Page ID #:232



    1
    1           Further, if a Party requests sealing related to a dispositive motion or trial, then
    2   compelling reasons, not only good cause, for the sealing must be shown, and the
    3   relief sought shall be narrowly tailored to serve the specific interest to be protected.
    4   See Pintos v. Pacific Creditors Ass'n., 605 F.3d 665, 677-79 (9th Cir. 2010). For
    5   each item or type of information, document, or thing sought to be filed or introduced
    6   under seal in connection with a dispositive motion or trial, the Party seeking
    7   protection must articulate compelling reasons, supported by specific facts and legal
    8   justification, for the requested sealing order.           Again, competent evidence
    9   supporting the application to file documents under seal must be provided by
   10   declaration.
   11           Any document that is not confidential, privileged, or otherwise protectable
   12   in its entirety will not be filed under seal if the confidential portions can be
   13   redacted. If documents can be redacted, then a redacted version for public
   14   viewing, omitting only the confidential, privileged, or otherwise protectable
   15   portions of the document, shall be filed. Any application that seeks to file
   16   documents under seal in their entirety should include an explanation of why
   17   redaction is not feasible.
   18           4.
                4.      DEF I NI TI ONS
                        DEFINITIONS
   19           4.1      Action: This above-entitled case styled as PATRICK J. OSGOOD,
   20   Plaintiff, v. FEDEX
                      FEDEX GROUND PACKAGE SYSTEM, INC., a Delaware
   21   corporation; and DOES
                         DOES through 20, inclusive, pending before the United States
   22   District Court for the Central District of California, 2:20-cv-05327-DMG-AS,
   23   removed from the Superior Court of the State of California, County of Los
   24   Angeles, Case No. 20STCV06344.
   25           4.2      Challenging Party: a Party or Non-Party that challenges the
   26   designation of information or items under this Order.
   27           4.3     “CONFIDENTIAL” Information or Items: information (regardless
                        "CONFIDENTIAL"
   28   of how it is generated, stored or maintained) or tangible things that qualify for
                                                     4
                                      STIPULATED PROTECTIVE ORDER
        FP 39694661.1
Case 2:20-cv-05327-DMG-AS Document 24 Filed 02/11/21 Page 5 of 18 Page ID #:233



    1
    1   protection under Federal Rule of Civil Procedure 26(c), and as specified above
    2   in the Good Cause Statement.
    3           4.4      Counsel (without qualifier): Outside Counsel of Record and House
    4   Counsel (as well as their support staff).
    5           4.5      Designating Party: a Party or Non-Party that designates
    6   information or items that it produces in disclosures or in responses to discovery
    7   as "CONFIDENTIAL."
           “CONFIDENTIAL.”
    8           4.6     Disclosure or Discovery Material: all items or information, regardless
    9   of the medium or manner in which it is generated, stored, or maintained (including,
   10   among other things, testimony, transcripts, and tangible things), that are produced
   11   or generated in disclosures or responses to discovery in this matter.
   12          4.7       Expert: a person with specialized knowledge or experience in a
   13   matter pertinent to the litigation who has been retained by a Party or its counsel
   14   to serve as an expert witness or as a consultant in this Action.
   15          4.8       House Counsel: attorneys who are employees of a party to this
   16   Action. House Counsel does not include Outside Counsel of Record or any other
   17   outside counsel.
   18          4.9       Non-Party:     any    natural    person,   partnership,    corporation,
   19   association or other legal entity not named as a Party to this Action.
   20           4.10     Outside Counsel of Record: attorneys who are not employees of a
   21   Party to this Action but are retained to represent or advise a party to this Action
   22   and have appeared in this Action on behalf of that Party or are affiliated with a
   23   law firm that has appeared on behalf of that Party, and includes support staff.
   24          4.11     Party: any Party to this Action, including all of its officers, directors,
   25   employees, consultants, retained experts, and Outside Counsel of Record (and
   26   their support staffs).
   27          4.12     Producing Party: a Party or Non-Party that produces Disclosure or
   28   Discovery Material in this Action.
                                                      5
                                       STIPULATED PROTECTIVE ORDER
        FP 39694661.1
Case 2:20-cv-05327-DMG-AS Document 24 Filed 02/11/21 Page 6 of 18 Page ID #:234



    1
    1          4.13     Professional Vendors: persons or entities that provide litigation
    2   support services (e.g., photocopying, videotaping, translating, preparing exhibits
    3   or demonstrations, and organizing, storing, or retrieving data in any form or
    4   medium) and their employees and subcontractors.
    5          4.14     Protected Material: any Disclosure or Discovery Material that is
    6   designated as "CONFIDENTIAL."
                      “CONFIDENTIAL.”
    7          4.15     Receiving Party: a Party that receives Disclosure or Discovery
    8   Material from a Producing Party.
    9          5.
               5.       SCOPE
   10          The protections conferred by this Stipulation and Order cover not only
   11   Protected Material (as defined above), but also (1) any information copied or
   12   extracted from Protected Material; (2) all copies, excerpts, summaries, or
   13   compilations of Protected Material; and (3) any testimony, conversations, or
   14   presentations by Parties or their Counsel that might reveal Protected Material.
   15          However, the protections conferred by this Stipulation and Order do not
   16   cover the following information: (a) any information that is in the public domain
   17   at the time of disclosure to a Receiving Party or becomes part of the public
   18   domain after its disclosure to a Receiving Party as a result of publication not
   19   involving a violation of this Order, including becoming part of the public record
   20   through trial or otherwise; and (b) any information known to the Receiving Party
   21   prior to the disclosure or obtained by the Receiving Party after the disclosure
   22   from a source who obtained the information lawfully and under no obligation of
   23   confidentiality to the Designating Party. Any use of Protected Material at trial
   24   shall be governed by the orders of the trial judge. This Order does not govern the
   25   use of Protected Material at trial.
   26             6.    DURATION
   27          Once a case proceeds to trial, information that was designated as
   28   CONFIDENTIAL or maintained pursuant to this protective order used or
                                                  6
                                     STIPULATED PROTECTIVE ORDER
        FP 39694661.1
Case 2:20-cv-05327-DMG-AS Document 24 Filed 02/11/21 Page 7 of 18 Page ID #:235



    1
    1   introduced as an exhibit at trial becomes public and will be presumptively
    2   available to all members of the public, including the press, unless compelling
    3   reasons supported by specific factual findings to proceed otherwise are made to
    4   the trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
    5   (distinguishing "good
                        “good cause”
                              cause" showing for sealing documents produced in
    6   discovery from "compelling
                       “compelling reasons"
                                   reasons” standard when merits-related documents are
    7   part of court record). Accordingly, the terms of this protective order do not extend
    8   beyond the commencement of the trial.
    9             7.    DESIGNATING PROTECTED MATERIAL
   10           7.1     Exercise of Restraint and Care in Designating Material for Protection.
   11   Each Party or Non-Party that designates information or items for protection under
   12   this Order must take care to limit any such designation to specific material that
   13   qualifies under the appropriate standards. The Designating Party must designate for
   14   protection only those parts of material, documents, items or oral or written
   15   communications that qualify so that other portions of the material, documents, items
   16   or communications for which protection is not warranted are not swept unjustifiably
   17   within the ambit of this Order.
   18           Mass,     indiscriminate or routinized designations are prohibited.
   19   Designations that are shown to be clearly unjustified or that have been made for
   20   an improper purpose (e.g., to unnecessarily encumber the case development
   21   process or to impose unnecessary expenses and burdens on other parties) may
   22   expose the Designating Party to sanctions.
   23           If it comes to a Designating Party's attention that information or items that
   24   it designated for protection do not qualify for protection, that Designating Party
   25   must promptly notify all other Parties that it is withdrawing the inapplicable
   26   designation.
   27           7.2      Manner and Timing of Designations. Except as otherwise provided
   28   in this Order, or as otherwise stipulated or ordered, Disclosure or Discovery
                                                   7
                                      STIPULATED PROTECTIVE ORDER
        FP 39694661.1
Case 2:20-cv-05327-DMG-AS Document 24 Filed 02/11/21 Page 8 of 18 Page ID #:236



    1
    1   Material that qualifies for protection under this Order must be clearly so
    2   designated before the material is disclosed or produced.
    3           Designation in conformity with this Order requires:
    4           (a) for information in documentary form (e.g., paper or electronic
    5   documents, but excluding transcripts of depositions or other pretrial or trial
    6   proceedings), that the Producing Party affix at a minimum, the legend
    7   “CONFIDENTIAL” (hereinafter "CONFIDENTIAL
        "CONFIDENTIAL"              “CONFIDENTIAL legend"),
                                                  legend”), to each page that
    8   contains protected material. If only a portion of the material on a page qualifies for
    9   protection, the Producing Party also must clearly identify the protected portion(s)
   10   (e.g., by making appropriate markings in the margins).
   11           A Party or Non-Party that makes original documents available for inspection
   12   need not designate them for protection until after the inspecting Party has indicated
   13   which documents it would like copied and produced. During the inspection and
   14   before the designation, all of the material made available for inspection shall be
   15   deemed "CONFIDENTIAL."
               “CONFIDENTIAL.” After the inspecting Party has identified the
   16   documents it wants copied and produced, the Producing Party must determine which
   17   documents, or portions thereof, qualify for protection under this Order. Then,
   18   before producing the specified documents, the Producing Party must affix the
   19   “CONFIDENTIAL legend”
        "CONFIDENTIAL legend" to each page that contains Protected Material. If only
   20   a portion of the material on a page qualifies for protection, the Producing Party also
   21   must clearly identify the protected portion(s) (e.g., by making appropriate markings
   22   in the margins).
   23           (b)
                (b)      for testimony given in depositions that the Designating Party
   24           identifies the Disclosure or Discovery Material on the record, before the
   25           close of the deposition all protected testimony.
   26           (c)      for information produced in some form other than documentary
   27           and for any other tangible items, that the Producing Party affix in a
   28           prominent place on the exterior of the container or containers in which the
                                                   8
                                    STIPULATED PROTECTIVE ORDER
        FP 39694661.1
Case 2:20-cv-05327-DMG-AS Document 24 Filed 02/11/21 Page 9 of 18 Page ID #:237



    1
    1           information is stored the legend "CONFIDENTIAL."
                                                 “CONFIDENTIAL.” If only a portion or
    2           portions of the information warrants protection, the Producing Party, to the
    3           extent practicable, shall identify the protected portion(s).
    4           7.3     Inadvertent Failures to Designate. An inadvertent failure to
    5   designate qualified information or items does not, standing alone, waive the
    6   Designating Party's
                    Party’s right to secure protection under this Order for such material
    7   so long as written notice of the inadvertent failure to designate is provided within
    8   60 days of discovery by Designating Party of inadvertent failure to designate.
    9   Upon timely correction of a designation, the Receiving Party must make
   10   reasonable efforts to assure that the material is treated in accordance with the
   11   provisions of this Order.       This provision is not intended to apply to any
   12   inadvertent production of any information or items protected by attorney-client
   13   or work product privileges. No provision in this Order shall affect a Party’s
                                                                              Party's right
   14   to object to the designation of any document or other material as
   15   “CONFIDENTIAL” on any ground that is available under applicable law.
        "CONFIDENTIAL"
   16              8.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
   17           8.1     Timing of Challenges. Any Party or Non-Party may challenge a
   18   designation of confidentiality at any time that is consistent with the Court's
                                                                               Court’s
   19   Scheduling Order. Unless a prompt challenge to a Designating Party’s
                                                                     Party's
   20   confidentiality designation is necessary to avoid foreseeable, substantial
   21   unfairness, unnecessary economic burdens, or a significant disruption or delay of
   22   the litigation, a Party does not waive its right to challenge a confidentiality
   23   designation by electing not to mount a challenge promptly after the original
   24   designation is disclosed.
   25           8.2     Meet and Confer. The Challenging Party shall initiate the
   26   dispute resolution process under Local Rule 37-1, et seq.
   27           8.3     Joint Stipulation. Any challenge submitted to the Court shall be via
   28   a joint stipulation pursuant to Local Rule 37-2.
                                                    9
                                     STIPULATED PROTECTIVE ORDER
        FP 39694661.1
Case 2:20-cv-05327-DMG-AS Document 24 Filed 02/11/21 Page 10 of 18 Page ID #:238



    1
    1           8.4      The burden of persuasion in any such challenge proceeding shall
    2   be on the Designating Party. Frivolous challenges, and those made for an
    3   improper purpose (e.g., to harass or impose unnecessary expenses and burdens
    4   on other parties) may expose the Challenging Party to sanctions. Unless the
    5   Designating Party has waived or withdrawn the confidentiality designation, all
    6   parties shall continue to afford the material in question the level of protection to
    7   which it is entitled under the Producing Party's designation until the Court rules
    8   on the challenge.
    9              9.   ACCESS TO AND USE OF PROTECTED MATERIAL
   10           9.1      Basic Principles. A Receiving Party may use Protected Material
   11   that is disclosed or produced by another Party or by a Non-Party in connection
   12   with this Action only for prosecuting, defending or attempting to settle this
   13   Action. Such Protected Material may be disclosed only to the categories of
   14   persons and under the conditions described in this Order. When the Action has
   15   been terminated, a Receiving Party must comply with the provisions of section
   16   15 below (FINAL DISPOSITION).
   17           Protected Material must be stored and maintained by a Receiving Party at
   18   a location and in a secure manner that ensures that access is limited to the persons
   19   authorized under this Order.
   20           9.2      Disclosure of "CONFIDENTIAL"
                                       “CONFIDENTIAL” Information or Items. Unless
   21   otherwise ordered by the court or permitted in writing by the Designating Party,
   22   a Receiving Party may disclose any information or item designated
   23   “CONFIDENTIAL” only to:
        "CONFIDENTIAL"
   24                    (a) the Receiving Party’s
                                           Party's Outside Counsel of Record in this
   25   Action, as well as employees of said Outside Counsel of Record to whom it is
   26   reasonably necessary to disclose the information for this Action;
   27                    (b) the officers, directors, and employees (including House
   28   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for
                                                 10
                                    STIPULATED PROTECTIVE ORDER
        FP 39694661.1
Case 2:20-cv-05327-DMG-AS Document 24 Filed 02/11/21 Page 11 of 18 Page ID #:239



    1
    1   this Action and who have signed the "Acknowledgment
                                            “Acknowledgment and Agreement to Be
    2   Bound” (Exhibit A);
        Bound"
    3                   (c) Experts (as defined in this Order) of the Receiving Party to
    4   whom disclosure is reasonably necessary for this Action and who have signed the
    5   “Acknowledgment and Agreement to Be Bound"
        "Acknowledgment                     Bound” (Exhibit A);
    6                   (d) the Court and its personnel;
    7                   (e) court reporters and their staff;
    8                   (f) professional jury or trial consultants, mock jurors, and
    9   Professional Vendors to whom disclosure is reasonably necessary for this Action
   10   and who have signed the "Acknowledgment
                                “Acknowledgment and Agreement to Be Bound"
                                                                    Bound”
   11   (Exhibit A);
   12                   (g) the author or recipient of a document containing the
   13   information or a custodian or other person who otherwise possessed or knew the
   14   information;
   15                   (h) any deposition, proceeding, or hearing witness who previously
   16   has had access to the "CONFIDENTIAL"
                              “CONFIDENTIAL” Information or who is currently or was
   17   previously an officer, director, employee or agent of an entity that has had access
   18   to the "CONFIDENTIAL"
               “CONFIDENTIAL” Information;
   19                   (i) during their depositions, witnesses, and attorneys for
   20   witnesses, in the Action who previously did not have access to the
   21   “CONFIDENTIAL” Information, provided that: (1) disclosure is reasonably
        "CONFIDENTIAL"
   22   necessary, (2) the deposing party requests that the witness and the attorney for the
   23   witness sign the "Acknowledgment
                         “Acknowledgment and Agreement to Be Bound”
                                                             Bound" (Exhibit A);
   24   and (3) the witness and the attorney for the witness will not be permitted to keep
   25   any confidential information unless they sign the "Acknowledgment
                                                          “Acknowledgment and
   26   Agreement to Be Bound"
                        Bound” (Exhibit A), unless otherwise agreed by the Designating
   27   Party or ordered by the Court;
   28                   (j) any mediator, third-party neutral, or settlement officer, and
                                                  11
                                    STIPULATED PROTECTIVE ORDER
        FP 39694661.1
Case 2:20-cv-05327-DMG-AS Document 24 Filed 02/11/21 Page 12 of 18 Page ID #:240



    1
    1   their supporting personnel, mutually agreed upon by any of the Parties engaged
    2   in settlement discussions; and
    3                    (k) any other person or entity that Designating Party agrees to in
    4   writing.
    5           Pages of transcribed deposition testimony or exhibits to depositions that
    6   reveal Protected Material may be separately bound by the court reporter and may
    7   not be disclosed to anyone except as permitted under this Stipulated Protective
    8   Order.
    9             10. PROTECTED MATERIAL SUBPOENAED OR ORDERED
   10                   PRODUCED IN OTHER LITIGATION
   11           If a Party is served with a subpoena or a court order issued in other litigation
   12   that compels disclosure of any information or items designated in this Action as
   13   “CONFIDENTIAL,” that Party must:
        "CONFIDENTIAL,"
   14           (a)     promptly notify in writing the Designating Party. Such notification
   15   shall include a copy of the subpoena or court order;
   16           (b)     promptly notify in writing the party who caused the subpoena or
   17   order to issue in the other litigation that some or all of the material covered by
   18   the subpoena or order is subject to this Protective Order. Such notification shall
   19   include a copy of this Stipulated Protective Order; and
   20           (c)     cooperate with respect to all reasonable procedures sought to be
   21   pursued by the Designating Party whose Protected Material may be affected.
   22          If the Designating Party timely seeks a protective order, the Party served
   23   with the subpoena or court order shall not produce any information designated in
   24   this action as "CONFIDENTIAL"
                       “CONFIDENTIAL” before a determination by the court from
   25   which the subpoena or order issued, unless the Party has obtained the Designating
   26   Party's permission. The Designating Party shall bear the burden and expense of
   27   seeking protection in that court of its confidential material and nothing in these
   28   provisions should be construed as authorizing or encouraging a Receiving Party
                                                   12
                                     STIPULATED PROTECTIVE ORDER
        FP 39694661.1
Case 2:20-cv-05327-DMG-AS Document 24 Filed 02/11/21 Page 13 of 18 Page ID #:241



    1
    1   in this Action to disobey a lawful directive from another court.
    2                   NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                  11. A NON-PARTY'S
    3                   PRODUCED IN THIS LITIGATION
    4           (a)     The terms of this Order are applicable to information produced by a
    5   Non-Party in this Action and designated as "CONFIDENTIAL."
                                                   “CONFIDENTIAL.” Such
    6   information produced by Non-Parties in connection with this litigation is
    7   protected by the remedies and relief provided by this Order.                Any such
    8   designation shall also function as consent by such producing Non-Party to the
    9   authority of the Court in the Action to resolve and conclusively determine any
   10   motion or other application made by any person or Party with respect to such
   11   designation, or any other matter otherwise arising under this Order. Nothing in
   12   these provisions should be construed as prohibiting a Non-Party from seeking
   13   additional protections.
   14           (b)     In the event that a Party is required, by a valid discovery request, to
   15   produce a Non-Party's
                  Non-Party’s confidential information in its possession, and the Party
   16   is subject to an agreement with the Non-Party not to produce the Non-Party's
                                                                         Non-Party’s
   17   confidential information, then the Party shall:
   18                   (1) promptly notify in writing the Requesting Party and the Non-
   19           Party that some or all of the information requested is subject to a
   20           confidentiality agreement with a Non-Party;
   21                   (2) promptly provide the Non-Party with a copy of the Stipulated
   22           Protective Order in this Action, the relevant discovery request(s), and a
   23           reasonably specific description of the information requested; and
   24                   (3) make the information requested available for inspection by the
   25           Non-Party, if requested.
   26           (c)     If the Non-Party fails to seek a protective order from this court
   27   within 14 days of receiving the notice and accompanying information, the
   28   Receiving Party may produce the Non-Party's
                                        Non-Party’s confidential information
                                                    13
                                      STIPULATED PROTECTIVE ORDER
        FP 39694661.1
Case 2:20-cv-05327-DMG-AS Document 24 Filed 02/11/21 Page 14 of 18 Page ID #:242



    1
    1   responsive to the discovery request. If the Non-Party timely seeks a protective
    2   order, the Receiving Party shall not produce any information in its possession or
    3   control that is subject to the confidentiality agreement with the Non-Party before
    4   a determination by the court. Absent a court order to the contrary, the Non-Party
    5   shall bear the burden and expense of seeking protection in this court of its
    6   Protected Material.
    7             12. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    8           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
    9   Protected Material to any person or in any circumstance not authorized under this
   10   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   11   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   12   to retrieve all unauthorized copies of the Protected Material, (c) inform the person
   13   or persons to whom unauthorized disclosures were made of all the terms of this
   14   Order, and (d) request such person or persons to execute the "Acknowledgment
                                                                     “Acknowledgment and
   15   Agreement to Be Bound"
                        Bound” that is attached hereto as Exhibit A.
   16           13.     INADVERTENT         PRODUCTION          OF     PRIVILEGED         OR
   17                   OTHERWISE PROTECTED MATERIAL
   18           When a Producing Party gives notice to Receiving Parties that certain
   19   inadvertently produced material is subject to a claim of privilege or other
   20   protection, the obligations of the Receiving Parties are those set forth in Federal
   21   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
   22   whatever procedure may be established in an e-discovery order that provides for
   23   production without prior privilege review. Pursuant to Federal Rule of Evidence
   24   502(d) and (e), insofar as the parties reach an agreement on the effect of
   25   disclosure of a communication or information covered by the attorney-client
   26   privilege or work product protection, the parties may incorporate their agreement
   27   in the stipulated protective order submitted to the Court.
   28

                                                   14
                                     STIPULATED PROTECTIVE ORDER
        FP 39694661.1
Case 2:20-cv-05327-DMG-AS Document 24 Filed 02/11/21 Page 15 of 18 Page ID #:243



    1
    1           14.     MISCELLANEOUS
    2           14.1 Right to Further Relief. Nothing in this Order abridges the right of
    3   any person to seek its modification by the Court in the future. This Order shall
    4   not be construed to preclude either Party from asserting in good faith that certain
    5   “CONFIDENTIAL” Information or Items require additional protection. The
        "CONFIDENTIAL"
    6   Parties shall meet and confer to agree upon the terms of such additional
    7   protection.
    8           14.2 Right to Assert Other Objections. By stipulating to the entry of this
    9   Protective Order, no Party waives any right it otherwise would have to object to
   10   disclosing or producing any information or item on any ground not addressed in
   11   this Stipulated Protective Order. Similarly, no Party waives any right to object on
   12   any ground to use in evidence of any of the material covered by this Protective
   13   Order.
   14           14.3 Filing Protected Material. A Party that seeks to file under seal any
   15   Protected Material must comply with Local Civil Rule 79-5. Protected Material
   16   may only be filed under seal pursuant to a court order authorizing the sealing of
   17   the specific Protected Material at issue. If a Party’s
                                                       Party's request to file Protected
   18   Material under seal is denied by the court, then the Receiving Party may file the
   19   information in the public record unless otherwise instructed by the court.
   20           14.4 Waiver of Designating Party. This Order is entered into without
   21   prejudice to the right of any Party to knowingly waive the applicability of this
   22   Order to any "CONFIDENTIAL"
                     “CONFIDENTIAL” Information or Items designated by that Party.
   23           14.5 Previously Produced Documents. The Parties agree to be bound by
   24   the terms set forth herein with regard to any "CONFIDENTIAL"
                                                      “CONFIDENTIAL” information or
   25   items that have been produced before the Court signs this Order. In the event that
   26   the Court modifies this Order, or in the event that the Court enters a different
   27   Protective Order, the Parties agree to be bound by this Order until such time as
   28   the Court may enter such a different Order.
                                                 15
                                    STIPULATED PROTECTIVE ORDER
        FP 39694661.1
Case 2:20-cv-05327-DMG-AS Document 24 Filed 02/11/21 Page 16 of 18 Page ID #:244



    1
    1           15.     FINAL DISPOSITION
    2           Within 60 days after the final disposition of this Action, as defined in
    3   paragraph 6, and only upon written request by the Designating Party, each
    4   Receiving Party must return all Protected Material to the Producing Party or destroy
    5   such material no later than 60 days after Designating Party’s
                                                              Party's written request. As
    6   used in this subdivision, "all
                                  “all Protected Material”
                                                 Material" includes all copies, abstracts,
    7   compilations, summaries, and any other format reproducing or capturing any of the
    8   Protected Material. Whether the Protected Material is returned or destroyed, the
    9   Receiving Party must submit a written certification to the Producing Party (and, if
   10   not the same person or entity, to the Designating Party) by the 60-day deadline that
   11   (1) identifies (by category, where appropriate) all the Protected Material that was
   12   returned or destroyed and (2) affirms that the Receiving Party has not retained any
   13   copies, abstracts, compilations, summaries or any other format reproducing or
   14   capturing any of the Protected Material. Notwithstanding this provision, Counsel
   15   are entitled to retain an archival copy of all pleadings, motion papers, trial,
   16   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
   17   and trial exhibits, expert reports, attorney work product, and consultant and expert
   18   work product, even if such materials contain Protected Material. Any such archival
   19   copies that contain or constitute Protected Material remain subject to this Protective
   20   Order as set forth in paragraph 6 (DURATION). To the extent permitted by law,
   21   the Court shall retain jurisdiction to enforce, modify, or reconsider this Order, even
   22   after final disposition of the Action.
   23           16. VIOLATION
   24           Any violation of this Order may be punished by any and all appropriate
   25   measures including, without limitation, contempt proceedings and/or monetary
   26   sanctions.
   27
                IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   28

                                                 16
                                    STIPULATED PROTECTIVE ORDER
        FP 39694661.1
Case 2:20-cv-05327-DMG-AS Document 24 Filed 02/11/21 Page 17 of 18 Page ID #:245



    1
    1

    2    DATE: February 2, 2021              FISHER & PHILLIPS LLP
    3                                    By: /s/ Bingxi Sun, Esq. _______________
                                            SHAUN J. VOIGT
    4                                       BINGXI SUN
                                            Attorneys for Defendant
    5                                       FEDEX GROUND PACKAGE
                                            SYSTEM, INC.
    6

    7
         DATE: February 2, 2021              ROSHANIAN LAW FIRM
    8
                                         By: /s/ Neda Roshanian,
                                                      Roshanian_ , Esq. ____________
    9                                        NEDA ROSHANIAN
                                             Attorneys for Plaintiff
   10                                        PATRICK J. OSGOOD

   11

   12

   13    FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                     February 11, 2021
         DATED: ________________________
   14    _____________________________________
                / s / Sagar
         Honorable Alka Sagar
   15    United States Magistrate Judge
   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                              17
                                  STIPULATED PROTECTIVE ORDER
        FP 39694661.1
Case 2:20-cv-05327-DMG-AS Document 24 Filed 02/11/21 Page 18 of 18 Page ID #:246



    1
    1                                        EXHIBIT A
    2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3   I, _________________________________ [print or type full name], of
    4   _________________ [print or type full address], declare under penalty of perjury
    5   that I have read in its entirety and understand the Stipulated Protective Order that
    6   was issued by the United States District Court for the Central District of California
    7   on _________[date]
                    [date] in the case of PATRICK J. OSGOOD, Plaintiff, v. FEDEX
                                                                           FEDEX
    8   GROUND PACKAGE SYSTEM, INC., a Delaware corporation; and DOES
                                                                 DOES
    9   through 20, inclusive, pending before the United States District Court for the
   10   Central District of California, 2:20-cv-05327-DMG-AS. I agree to comply with
   11   and to be bound by all the terms of this Stipulated Protective Order and I understand
   12   and acknowledge that failure to so comply could expose me to sanctions and
   13   punishment in the nature of contempt. I solemnly promise that I will not disclose
   14   in any manner any information or item that is subject to this Stipulated Protective
   15   Order to any person or entity except in strict compliance with the provisions of this
   16   Order. I further agree to submit to the jurisdiction of the United States District
   17   Court for the Central District of California for the purpose of enforcing the terms
   18   of this Stipulated Protective Order, even if such enforcement proceedings occur
   19   after           termination   of     this        action.        I      hereby      appoint
   20   _______________________________              [print        or   type    full    name]   of
   21   ______________________________________________________ [print or type
   22   full address and telephone number] as my California agent for service of process
   23   in connection with this Action or any proceedings related to enforcement of this
   24   Stipulated Protective Order.
   25

   26   Date: __________
   27   City and State where sworn and signed: _________________________________
   28   Printed name: __________________ Signature: ________________________
                                                    18
                                      STIPULATED PROTECTIVE ORDER
        FP 39694661.1
